Citation Nr: 1439625	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right leg neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for left leg neuropathy.

3.  Entitlement to a higher rating for degenerative changes of the lumbar spine with arthritis sacroiliac joints, rated as 20 percent disabling prior to March 1, 2011 and 40 percent disabling thereafter.

4.  Entitlement to a higher rating for bilateral hearing loss, rated as noncompensably disabling prior to July 26, 2011 and 10 percent disabling thereafter.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).

8.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee pain.

9.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

10.  Entitlement to service connection for a stroke.

11.  Entitlement to service connection for obstructive sleep apnea.

12.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, granted the Veteran's claims for service connection for right and left leg neuropathy and assigned initial 10 percent ratings for each extremity.  In addition, his claims for a higher rating for lumbar spine degenerative changes with arthritis sacroiliac joints and left ear hearing loss were denied.  Finally, his requests to reopen claims for service connection for tinnitus and right ear hearing loss were denied.

The Veteran also appeals from a February 2010 rating decision which, in pertinent part, granted his claim for service connection for PTSD and assigned an initial 10 percent rating.  In addition, his claim for service connection for a stroke, sleep apnea and erectile dysfunction were denied.  Finally, his requests to reopen claims for service connection for hypertension, heart disease and bilateral knee pain were also denied.

In October 2010, the Board granted the Veteran's requests to reopen claims for service connection for right ear hearing loss and bilateral tinnitus and remanded the reopened claims to the Appeals Management Center (AMC) for additional development.  In addition, the remaining claims on appeal were remanded to the AMC for additional development.  

In August 2011, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for ischemic heart disease and assigned an initial rating.  As this decision represents a full grant of the benefits sought with respect to this claim for service connection for heart disease, the matter of the petition to reopen a claim for service connection for heart disease is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.   Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the statement of the case (SOC) and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  Furthermore, the Court has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy, 23 Vet. App. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).   In this case, the Board notes that the August 2011 rating decision awarded service connection for ischemic heart disease and assigned an initial rating.  Subsequent to the issuance of the August 2011 rating decision, a notice of disagreement and/or substantive appeal objecting to the assigned rating was not received from the Veteran nor was a statement of the case issued.  An October 2012 supplemental statement of the case, however, indicates that the issue of entitlement to a higher rating for ischemic heart disease is on appeal.   Therefore, in light of the holding in Percy, the Board finds that the issue regarding entitlement to a higher initial rating for ischemic heart disease is properly before the Board.

In October 2011, the AOJ partially granted the Veteran's claim for an increased rating for PTSD and awarded a 30 percent rating, effective May 27, 2009.  As the Veteran was not granted the full benefit sought, the issue of a higher rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 

In December 2011, the AOJ granted the Veteran's claim for service connection for tinnitus and awarded an initial rating.  The AOJ also granted the Veteran's claim for right ear hearing loss and recharacterized the pending claim for increased rating for left ear hearing loss as bilateral hearing loss (as reflected on the title page).  Finally, the AOJ partially granted the Veteran's claim for a higher rating for lumbar spine degenerative changes and awarded a 40 percent rating, effective March 1, 2011.
As this decision represents a full grant of the benefits sought with respect to this claim for service connection for tinnitus, this matter is no longer before the Board for consideration.  See Grantham, supra.  In addition, this issue of a higher rating for an increased rating for lumbar spine degenerative changes remains before the Board as he was not granted the full benefit sought.  See, AB, supra.

In October 2012, the AOJ granted the Veteran's claim for service connection for diabetes mellitus and assigned an initial rating.  As this decision represents a full grant of the benefits sought with respect to this claim for service connection for diabetes mellitus, this matter is no longer before the Board for consideration.  See Grantham, supra.  In addition, the AOJ partially granted the Veteran's claim for an increased rating for bilateral hearing loss and awarded a 10 percent rating, effective July 26, 2011.  This issue of a higher rating for lumbar spine degenerative changes remains before the Board as he was not granted the full benefit sought.  See AB, supra.

In April 2013, subsequent to the issuance of the October 2012 supplemental statement of the case, the Veteran submitted additional argument in support of his claims.  These submissions were not accompanied by a waiver of initial AOJ consideration and the Veteran's representative explicitly declined to waive initial RO consideration of the new submissions in its December 2013 and January 2014 Informal Hearing Presentations (IHPs).  However, such a waiver is not required as this argument was duplicative of argument that had been previously submitted.  See 38 C.F.R. § 20.1304 (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA  reveals VA treatment records dated through April 2012, which were considered by the AOJ in the April 2012 supplemental statement of the case, as well as the December 2013 and February 2014 IHPs submitted by the Veteran's representative.  In addition, the Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran indicated that he desired a Board hearing at a local VA office in a May 2011 substantive appeal.  In a May 2014 letter, the Board inquired as to whether the Veteran still desired the requested hearing.  He indicated that he still desired a hearing before the Board at the St. Petersburg RO in a June 2014 response.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board and Videoconference hearings, a remand of these matters for the requested hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board or Videoconference hearing in accordance with his request.  The RO should notify both the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



